Citation Nr: 1637450	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-30 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether the overpayment of benefits for special monthly compensation for aid and attendance in the amount of $99,060.26 was properly created.

2. Entitlement to a waiver of recovery of an overpayment of benefits for special monthly compensation for aid and attendance in the original amount of $99,060.26.

(The issue of whether clear and unmistakable error (CUE) occurred when the RO discontinued special monthly compensation (SMC) for aid and attendance in a February 5, 2014 administrative decision, effective June 1, 2011, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

Veteran, his mother, and his caretaker


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 2006 to February 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran and his witnesses appeared and provided testimony before the Board, sitting in Lincoln, Nebraska, in April 2016.  A copy of the transcript has been associated with the claim file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Since April 2011, the Veteran has been hospitalized at VA facilities or domiciled at nursing home facilities at the expense of the U.S. Government.


2. Per regulation, SMC for aid and attendance must be discontinued because the Veteran was hospitalized at VA facilities and/or confined to a nursing home that was paid for by the U.S. government for a period in excess of 30 days.

3. The reduction of benefits was carried out in accordance with applicable procedures with the reduction effective the last day of the month following the month in which the Veteran was admitted for hospitalization at the expense of the U.S. Government, or May 31, 2011.

4. The overpayment of benefits for SMC for aid and attendance in the original amount of $99,060.26, calculated from June 1, 2011, is a valid debt as the Veteran was not entitled to the benefits and neither he nor his fiduciary informed the RO that his care was being funded at government expense.

5. Recovery of the overpayment in the original amount of $99,060.26 would be against equity and good conscience.


CONCLUSIONS OF LAW

1. The debt created due to overpayment of SMC for aid and attendance in the original amount of $99,060.26 is valid.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015).

2. The Veteran is entitled to waiver of recovery of the overpayment in the original amount of $99,060.26.  38 U.S.C.A. §§ 1114, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660(a), 3.665, (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Validity of the Debt

The Court has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C.A. § 5302; 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98 (Apr. 24, 1998).

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

A debtor may dispute the amount or existence of a debt, either separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (April 24, 1998).  Further, the propriety and amount of the overpayment at issue is integral to a waiver determination; thus, the lawfulness of the debt must be determined before the waiver application is adjudicated.  Schaper, 1 Vet. App. at 434-35; VAOPGCPREC 6-98.

In this case, the facts show the Veteran was admitted to private facilities for inpatient treatment and care in August 2010.  His care was paid for by his private insurance.  The Veteran's former wife/fiduciary filed an application for SMC for aid and attendance in December 2010.  In January 2011, the RO sent the Veteran notice of the evidence required to substantiate a claim for aid and attendance.  The RO granted special monthly pension for aid and attendance on January 5, 2011, effective December 6, 2010.  On January 25, 2011, the RO granted SMC for aid and attendance, effective August 10, 2011, based on being in need of regular aid and attendance while not hospitalized at U.S. government expense under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).

VA treatment records indicate that the Veteran was admitted to Q.L. nursing home on February 11, 2011 and that VA started paying for the Veteran's treatment and care on April 19, 2011.  He was transferred to a VA facility on December 27, 2011.  See VA treatment record, January 3, 2012.  He transferred back to Q.L. on July 1, 2013 under VA contract.  The evidence does not show that the Veteran's fiduciary informed the RO that VA began to pay for his inpatient care in April 2011. 

Based on the evidence, the Board finds that the reduction of SMC for aid and attendance was proper and that the Veteran was not entitled to benefits from June 1, 2011, resulting in overpayment in the amount $99,060.26.  As discussed in a separate decision and as specifically stated in 38 C.F.R. § 3.552(b)(2), when a veteran is hospitalized at VA facilities or at the expense of the U.S. government, the aid and attendance allowance authorized by 38 U.S.C. 1114(r)(1) or (2) will be discontinued effective the last day of the month following the month in which the veteran is admitted for hospitalization or care.  38 C.F.R. § 3.552(b)(2).  Here, the evidence clearly shows VA began paying for the Veteran's nursing home care in April 2011.  Thus, discontinuance should be the last day of the month following the month in which the government began paying for his care.  In this case, SMC for aid and attendance should be discontinued as of May 31, 2011.  The RO calculated the overpayment as of June 1, 2011.  Consequently, the Board finds that the discontinuance of SMC for aid and attendance and the computation of the effective date of discontinuance were proper.  As such, the Veteran was not entitled to SMC benefits for aid and attendance from June 1, 2011 in the amount of $99,060.26.

Regarding fault, the Board finds VA was not solely at fault in the creation of the debt.  As discussed during his hearing before the Board, the Veteran's former wife/fiduciary was notified at the time SMC for aid and attendance was granted what needed to be done if the Veteran became hospitalized at VA or VA expense.  She did not inform the RO that VA began funding his long-term inpatient care in April 2011.  Thus, her failure as fiduciary to report the change in funding and her continued acceptance of benefits contributed to the creation of the debt.  

Based on the foregoing, the Board finds that the overpayment of SMC benefits for aid and attendance in the amount of $99,060.26 is valid since the Veteran was not entitled to the benefits as of June 1, 2011 and because VA was not solely at fault in the creation of the debt. 

II. Waiver of Debt

Regarding waiver of a valid debt, recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).

An application for waiver generally is timely if it is made within 180 days from the date of VA's notification to the payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Veteran's fiduciary, his mother, was notified of the overpayment indebtedness in February 2014 and she filed an application for waiver on the Veteran's behalf in March 2014.  Thus, the Veteran's application was timely filed.

As for the second requirement, the statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  The regulations provide that it is not necessary that the debtor undertakes conduct with actual fraudulent intent if such conduct is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and the result of that conduct is a loss to the government.  38 C.F.R. § 1.965(b)(1).  In this regard, a waiver is not warranted if a material fact is misrepresented, or there is unfair dealing or deceptive dealing.  38 C.F.R. § 1.965(b)(1).  The record contains no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran.

With respect to the third requirement, the 'equity and good conscience' standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor (the appellant) and the government.  38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) changing position to one's detriment; (4) undue hardship; (5) defeat of the purpose for which benefits were intended; and (6) unjust enrichment.  38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  See Veterans Benefits Administration Circular 20-90-5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control an appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether an appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the government.  The age, financial experience, and education of the appellant should also be considered in these determinations.

In this case, the valid debt resulting from the overpayment of SMC benefits for aid and attendance must be waived based on equity and good conscience.  The Board notes that the factors listed under 38 C.F.R. § 1.965(a) are not all-inclusive, thus, the factors favoring the grant of a waiver of overpayment include the severity of the circumstances.  During this period, the Veteran was completely disabled and was receiving inpatient care after having suffered a stroke and residuals, disabilities that are service-connected.  He was unable to communicate verbally or in writing, and treatment records from MRH indicate that he needed assistance with all activities of daily living due to his disability.  In January 2011, the RO found the Veteran not competent to handle funds and appointed his former wife as his fiduciary.  He has had three different fiduciaries since 2011 - his former wife, a bank, and his mother.  During his hearing before the Board, the Veteran's representative explained that when the RO granted SMC for aid and attendance, the RO mailed a 31 page notification which, in very small print, defined what needed to be done if the Veteran was hospitalized.  The representative stated that the RO did not clearly inform any of the Veteran's fiduciaries of the steps needed to be taken if he became hospitalized at VA facilities or at private facilities funded at government expense.  In light of the circumstances in this case, to include the severity of the Veteran's disability, the presumed emotional toll of the Veteran's disability on his former wife/fiduciary, and the age, financial experience, and education of the former fiduciary, the Board finds this argument compelling and that it favors a finding of waiver based on equity and good conscience.

The Board also considered whether repayment of the debt would defeat the purpose for which the benefits were intended.  The evidence shows the Veteran was in receipt of approximately $7800 per month from VA to cover his medical expenses and compensate him for his service-connected disabilities from April 1, 2011.  The amount also included compensation for one dependent.  See Rating Decision, May 2012, granting increased benefits from April 1, 2011.  His benefits increased to $8,080 as of December 1, 2011 to account for cost of living adjustments.  Id.  A Report of Field Examination form dated August 2012 shows the Veteran's former wife/fiduciary reported having only $3,000 in the bank despite receiving the Veteran's award of $9168 per month in benefits from VA and the SSA and despite the fact that his inpatient care had been at VA facilities or funded by the government since April 2011.  In correspondence dated October 2012, the bank, the newly appointed fiduciary, certified that it received a total of $476.46 from the Veteran's former wife/fiduciary on the Veteran's behalf.  During his hearing, the Veteran's representative indicated that the Veteran did not see any of the benefits paid for the period of June 1, 2011 through January 1, 2013, to include any of the assessed overpayment of $99,060.26 for SMC for aid and attendance.

Again, the factors listed under 38 C.F.R. § 1.965(a) are not all-inclusive.  This case has extenuating circumstances.  Benefits in this case were paid to not only compensate the Veteran for his service-connected disabilities but to ensure that he had adequate care based on the severity of his disabilities.  He was also compensated for one beneficiary.  Here, the evidence does not show that the benefits paid for SMC for aid and attendance from June 1, 2011 were spent by or for the Veteran's benefit.  The Veteran is totally disabled and at the mercy of his caregivers and fiduciaries.  As of October 2012, all but $476.46 of the Veteran's benefits were gone.  Consequently, the Board cannot find that the Veteran was unjustly enriched due to the overpayment of benefits.  Further, the Board finds that repayment would defeat the purpose of the award of benefits as his current benefits would be withheld to repay a debt that he did not previously benefit from.  Consequently, the Board finds that the evidence favors a finding of waiver of overpayment based on equity and good conscience as repayment would frustrate the purpose of the award of benefits.

Based on the foregoing, the Board finds that the repayment of the valid debt in the amount of $99,060.26 resulting from overpayment of benefits would be against equity and good conscience.  Waiver is granted.


ORDER

The debt in the amount of $99,060.26 created due to the overpayment of SMC benefits for aid and attendance is valid; to this extent the appeal is denied.

A waiver of the valid debt in the amount of $99,060.26 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


